Citation Nr: 1426218	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of collection of an overpayment in the amount of $1,068.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In June 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the electronic Virtual VA claims file.


FINDINGS OF FACT

1.  For the period from December 1, 2004 through February 28, 2011, the Veteran received VA pension benefits to which he was not entitled due to increases in disability benefits from the Social Security Administration, resulting in an overpayment in the amount of $1,068.00; his request for a waiver of recovery of the overpayment timely.

2.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt.

3.  The Veteran had received VA pension benefits since 1993 and was aware of his obligation to report changes in his income; he appears to be at fault in the creation of the debt.

4.  It appears that the Veteran was not provided with a Financial Status Report by VA; nevertheless, he provided credible testimony that recovery of this overpayment would subject him to undue hardship.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, recovery of the debt in the amount of $1,068.00 would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2013). 

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

By way of background, the Veteran was awarded VA nonservice-connected pension benefits in a September 1993 rating decision; his countable income was limited to disability benefits from the Social Security Administration (SSA).  In another letter dated in November 1993, he was advised that his pension award had been amended and was notified that he should notify VA immediately if there is any change in the number of his dependents or change in income.  Evidence in the claims file reflects that the Veteran did, in fact, notify VA of some changes in his SSA income.

In December 2010, VA notified the Veteran that information received from SSA resulted in the discovery that VA had been counting the incorrect amount for the Veteran's SSA benefits and that he had been overpaid VA pension benefits as a result.  In December 2010 correspondence, the Veteran did not challenge the increases in his SSA benefits, the creation of the debt, or the amount of the debt, but requested a waiver of collection of the overpayment based on his lack of income; he noted that the "amounts are very small."

In a March 2011 letter, the Debt Management Center (DMC) in St. Paul, Minnesota notified the Veteran that he had been overpaid $1,068 in VA pension benefits.  The DMC referred the Veteran's request for a waiver to the Committee in May 2011.  The Board observes that the referral identifies the date of receipt of the waiver request as April 21, 2011.  That date is crossed out and replaced by March 28, 2011.  The waiver in the Veteran's claims file that is date stamped March 28, 2011 belongs to another Veteran, and the Board has removed that document from the file and routed it to the correct file.  The Board assumes that this Veteran's request for a waiver was received on April 21, 2011 as originally indicated and was similarly misfiled because it is not in the file.  The referral also notes that a Financial Status Report (VA Form 20-5655) was requested from the Veteran.  The Board has reviewed the entire claims file and has not located correspondence from VA that listed the Form among enclosures or that advised the Veteran that he should provide information about his financial status or any hardship.

In July 2011 the Committee in Milwaukee, Wisconsin denied the Veteran's request for a waiver of the overpayment.  The Committee found no fraud, misrepresentation, or bad faith on the part of the Veteran and, instead, decided the claim on the principles of equity and good conscience.  Specifically, the Committee concluded the Veteran was at fault in creation of the debt, he was unjustly enriched at government expense, and financial hardship was not established because he did not submit the required VA Form 20-5655.  The Committee believed that "[d]efeat the purpose of the benefit [was] not significant in this decision," and that there was no evidence that the Veteran relinquished a valuable right.

Because the waiver request was timely and because there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran, the Board shall next consider whether recovery of the overpayment would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.

In considering the "equity and good conscience" elements, the Veteran was unjustly enriched by the payment of excess VA pension benefits and he appears to be at fault in creating the debt by failing to advise VA of increases in his SSA disability income.  However, the Veteran provided credible testimony that because the cost of living increases to his SSA benefits were so minimal and because his SSA and VA pension benefits were directly deposited into his bank, he did not catch the increases or realize he was being overpaid by VA.  Indeed, the Board observes that the cost of living increases in the Veteran's SSA income during the relevant time period ranged from $17 to $41 per month.  He also described his failing health, indicated that he lived from one month to another, and stated that he got behind on all of his bills once VA began to collect the overpayment because his income covers only his [living] expenses.  

Therefore, when considering the relevant elements and the fact that it does not appear that the Veteran was provided with a Financial Status Report (VA Form 20-5655), but did indicate that collection of the debt would be an undue hardship, the Board resolves reasonable doubt in the Veteran's favor and finds that recovery of the overpayment would be against equity and good conscience even if the Veteran was minimally, unjustly enriched.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case indicates a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the debt in the amount of $1,068.00 would be against equity and good conscience.  Accordingly, the Veteran's timely request for a waiver of collection is granted.


ORDER

Waiver of recovery of the debt in the amount of $1,068.00 is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


